EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adrienne Yeung on April 28, 2021.
The Claims are amended as follows:

1. (Currently Amended) A protective headband, comprising: a fabric covering; at least one force absorbing member being positioned about the protective headband and covered by the fabric covering; and a tensioner attached to the at least one force absorbing member such that opposing end portions of the at least one force absorbing member are secured next to one another and configured to be biased towards one another by the tensioner; the tensioner being attached to an inner surface or outer surface of the at least one force absorbing member; wherein the tensioner is covered by the fabric covering and unattached to the fabric covering, and wherein the at least one force absorbing member comprises urethane foam and has a thickness of approximately 1 to 5 mm.	

16. (Currently Amended) A protective headband having a circular configuration, comprising: a fabric covering having a hollow interior; a first force absorbing member next to one another and separated by a gap; a second force absorbing member being positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of the first force absorbing member; and an elastic member secured to the opposing end portions of the first force absorbing member such that the opposing end portions of the first one force absorbing member are biased towards one another, the elastic member being attached to an inner surface or outer surface of the first force absorbing member, wherein the first force absorbing member, second force absorbing member, and elastic member are enclosed by the hollow interior of the fabric covering, wherein the elastic member is unattached to the fabric covering, and wherein each of the first and second force absorbing members comprises urethane foam and has a thickness of approximately 1 to 5 mm.
20. (Currently Amended)
21. (Currently Amended)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16 and dependent claims 2-3, 5-15, 17-19 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a protective headband with at least one force absorbing member positioned about the protective headband and covered by the fabric covering; a tensioner attached to the at least one force absorbing 


Independent claim 16 includes the limitations regarding the claimed combination of opposing end portions of the first force absorbing member being adjacent one another and separated by a gap; a second force absorbing member positioned to cover the gap and to also overlap with a portion of each of the opposing end portions of the first force absorbing member; and an elastic member secured to the opposing end portions of the first force absorbing member such that the opposing end portions of the first one force absorbing member are biased towards one another, the elastic member being attached to an inner surface or outer surface of the first force absorbing member, wherein the first force absorbing member, second force absorbing member, and elastic member are enclosed by the hollow interior of the fabric covering, wherein the elastic member is unattached to the fabric covering, 


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732